RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4552-19
                                                                   A-4553-19

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

M.M.W. and A.S.,

     Defendants-Appellants.
_________________________

IN THE MATTER OF THE
GUARDIANSHIP OF B.M.S.,
a minor.
_________________________

                   Submitted June 7, 2021 – Decided July 14, 2021

                   Before Judges Currier, Gooden Brown and DeAlmeida.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Cape May County,
                   Docket No. FG-05-0017-19.
             Joseph E. Krakora, Public Defender, attorney for
             appellant M.M.W. (Phuong Dao, Designated Counsel,
             on the briefs).

             Joseph E. Krakora, Public Defender, attorney for
             appellant A.S. (Mark E. Kleiman, Designated Counsel,
             on the briefs).

             Gurbir S. Grewal, Attorney General, attorney for
             respondent (Melissa H. Raksa, Assistant Attorney
             General, of counsel; Meaghan Goulding, Deputy
             Attorney General, on the brief).

             Joseph E. Krakora, Public Defender, Law Guardian,
             attorney for minor (Meredith Alexis Pollock, Deputy
             Public Defender, of counsel; Todd Wilson, Designated
             Counsel, on the brief).

PER CURIAM

       In these consolidated appeals, defendants M.M.W. 1 and A.S. appeal from

the May 20, 2020 judgment of guardianship 2 terminating their parental rights to

their daughter, B.M.S. (B.S.), born June 2015.3 M.M.W. contends plaintiff, New

Jersey Division of Child Protection and Permanency (Division), failed to prove



1
  Pursuant to Rule 1:38-3(d)(12), we use initials to protect the confidentiality
of the participants in these proceedings.
2
    The judgment was amended on June 3, 2020.
3
  Each defendant has another child from a different relationship. M.M.W. has
an adult daughter who was raised by a maternal aunt from the age of seven. A.S.
has a child born April 2011, who is in the physical custody of the child's mother.
                                                                            A-4552-19
                                        2
all four prongs of the best interests standard embodied in N.J.S.A. 30:4C-15.1(a)

by clear and convincing evidence, and the trial court's findings to the contrary

are not supported by the record. A.S. contends the Division failed to prove

prongs one, two, and four. The Law Guardian supported termination during the

guardianship trial and, on appeal, joins the Division in urging us to affirm.

Having considered the arguments in light of the voluminous record and

applicable legal standards, we conclude defendants' arguments are uniformly

without merit and affirm substantially for the reasons stated in Judge M. Susan

Sheppard's written opinion, which was read into the record on May 20, 2020.

See R. 2:11-3(e)(1)(A).

                                             I.

      N.J.S.A. 30:4C-15.1(a) requires the Division to petition for termination of

parental rights on the grounds of the "best interests of the child" if the following

standards are met:

            (1) The child's safety, health, or development has been
            or will continue to be endangered by the parental
            relationship;

            (2) The parent is unwilling or unable to eliminate the
            harm facing the child or is unable or unwilling to
            provide a safe and stable home for the child and the
            delay of permanent placement will add to the harm.
            Such harm may include evidence that separating the
            child from his resource family parents would cause

                                                                              A-4552-19
                                         3
              serious and enduring emotional or psychological harm
              to the child;

              (3) The [D]ivision has made reasonable efforts to
              provide services to help the parent correct the
              circumstances which led to the child's placement
              outside the home and the court has considered
              alternatives to termination of parental rights; and

              (4) Termination of parental rights will not do more
              harm than good.

The four criteria "are not discrete and separate," but rather "relate to and overlap

with one another to provide a comprehensive standard that identifies a child's

best interests." N.J. Div. of Youth & Family Servs. v. I.S., 202 N.J. 145, 167

(2010) (quoting N.J. Div. of Youth & Family Servs. v. G.L., 191 N.J. 596, 606-

07 (2007)).

      On or about March 11, 2019, the Division filed a verified complaint to

terminate defendants' parental rights and award the Division guardianship of

B.S. We will not recite in detail the circumstances that led to the filing of the

guardianship complaint, which began with the emergency removal of B.S. on

February 10, 2018, after M.M.W. was transported to the hospital with an

unexplained head injury that police suspected was the result of domestic abuse.

Although M.M.W. denied domestic violence, both she and A.S. were heavily

intoxicated, admitted to smoking marijuana earlier in the evening, and were


                                                                              A-4552-19
                                         4
involved in a violent altercation at their house 4 while B.S. was in the home in

their care. B.S. was placed with a maternal aunt and her husband who have

cared for her since her removal and are committed to adoption. The Division

was later granted custody of B.S. pursuant to N.J.S.A. 9:6-8.21 and N.J.S.A.

30:4C-12. During the ensuing litigation spanning over two years, defendants

were plagued with substance abuse issues, primarily alcohol related, unstable

housing, and erratic employment.       Importantly, both defendants failed to

maintain sobriety for an extended period despite the Division's efforts.

      The guardianship trial was conducted over five non-consecutive days,

beginning on October 16, 2019. At the trial, in addition to the admission of

numerous documentary exhibits, the Division presented four witnesses, all of

whom the judge found credible.        Division caseworker Traci Wilson, the

custodian of the Division's records, testified about the Division's involvement

with defendants, detailing the services provided to reunify the family and help

defendants correct the circumstances that led to B.S.'s removal. According to

Wilson, in addition to providing visitation and other services, the Division

referred both defendants for psychological and substance abuse evaluations,


4
  Although the altercation appeared to have involved other parties and prompted
a police response to the home, no criminal charges were filed due to lack of
cooperation and conflicting witness statements.
                                                                           A-4552-19
                                       5
substance abuse treatment, and random urine screens. M.M.W. was also referred

for a psychiatric evaluation.

       Wilson described a pattern wherein defendants would have some success

in treatment but then struggle to maintain their progress as evidenced by missed

or positive random urine screens, failure to confirm consistent attendance at

Alcoholics Anonymous meetings, and repeated police interactions that included

reports that one or both defendants were intoxicated. Wilson also explained that

although defendants had positive visits with B.S. and maintained contact with

the Division, they were evicted from their rental home and resorted to transient

housing due to financial difficulties caused by A.S. losing his job and M.M.W.'s

unemployment. According to Wilson, defendants' inability to provide B.S. with

permanency going on two years prompted the Division to seek termination of

parental rights based on balancing B.S.'s need for permanency against

defendants' inability to fully complete substance abuse treatment and maintain

sobriety.

       B.S.'s maternal aunt and resource parent, G.D.,5 testified that she and her

husband were committed to adopting B.S., who got along with her three other

daughters, one of whom was the same age as B.S.               G.D. had a clear


5
    G.D. was also B.S.'s godmother.
                                                                            A-4552-19
                                        6
understanding of the difference between adoption and Kinship Legal

Guardianship (KLG) and expressed her preference for the former because of the

toxic relationship that had developed between her and M.M.W. as well as B.S.'s

need for permanency and stability. Nonetheless, G.D. was not opposed to

fostering a relationship between B.S. and defendants in the future.

      Division witness Dr. Alan J. Lee, Psy. D., was qualified without objection

as an expert in clinical and forensic psychology with a special focus in bonding

and parenting capacity evaluations. He testified about the psychological and

bonding evaluations he conducted, as a result of which he did not recommend

reunification with either defendant.

      For the defense, M.M.W. testified on her own behalf, seeking

reunification and objecting to the termination of her parental rights.         She

admitted to her struggles with substance abuse, her relapses, her bad life choices,

her unsteady employment history, and her unstable housing. However, she

claimed that the last time she had alcohol was April 14, 2019, and that she had

been clean ever since. Officer Michael Harkin from the Lower Township Police

Department testified as a rebuttal witness for the Division about responding to

M.M.W.'s home on June 24, 2019, two months after M.M.W. claimed she

achieved sobriety. According to Harkin, during the June 24 interaction, M.M.W.


                                                                             A-4552-19
                                        7
appeared inebriated and he detected the odor of alcohol on her. A.S. neither

testified nor presented any witnesses.

      We incorporate by reference the detailed factual findings and legal

conclusions in Judge Sheppard's comprehensive opinion and recite only the

judge's key findings supporting her decision. After reviewing the circumstances

of the Division's initial involvement with defendants that led to the removal of

B.S. from the home, the judge recounted each defendant's pertinent background.

Regarding A.S., the judge stated he "has a significant history dealing with

substance abuse issues." Indeed, during B.S.'s removal, in addition to admitting

to being intoxicated and using marijuana earlier that evening, A.S. admitted to

the responding caseworker that he smoked marijuana twice daily while B.S. was

in his care.

      Regarding M.M.W., the judge stated she also "has a longstanding, not

fully treated, history of substance abuse that spans over the course of two

decades." The judge noted that M.M.W. "has not been able to maintain sustained

sobriety for extended periods of time" despite attending "various Intensive

Outpatient Programs ('IOP') and residential programs." Additionally, the judge

stated that M.M.W. "was psychiatrically hospitalized on two separate occasions,




                                                                          A-4552-19
                                         8
in 2008 and 2010," and, in 2011, "went to Cape Counseling for mental health

intake but was subsequently discharged for failure to pursue treatment."

       Further, according to the judge, M.M.W. "was briefly incarcerated in

2006-2007, for the unlawful use of a credit card" and "given parole," which "she

violated . . . due to her substance abuse issues, specifically involving the

continued use of marijuana, crack cocaine, and cocaine." The judge noted that

M.M.W. "began using cocaine and crack-cocaine at the age of twenty," 6 and "by

her own admission," continued using "for approximately twelve years." She

"began using marijuana" and "consuming alcohol when she was sixteen[-

]years[-]old" and "reported problematic usage" of alcohol "[f]or the past twenty-

five years."

       Recounting defendants' efforts to address their substance abuse issues

following the removal of B.S., the judge related:

               [M.M.W.] completed a substance abuse evaluation in
               February 2018 and was recommended for IOP. She
               tested positive for alcohol and marijuana that day. In
               April 2018, Cape Counseling records indicate
               [M.M.W.] continued testing positive for alcohol. She
               was only truthful when confronted with positive
               screens, failing to admit to relapses and usage . . . . She
               started her IOP in March 2018, but it was extended
               because of her continued use. In May 2018, she began
               missing sessions and had positive screens. She was

6
    M.M.W. was born in January 1979.
                                                                             A-4552-19
                                           9
              recommended for inpatient treatment at that time, and
              she did not attend. On May 17, 2018, [M.M.W.]
              completed a psychological evaluation with Dr.
              [Gregory] Gambone, who recommended psychiatric
              treatment/medication      monitoring,      successful
              completion of substance abuse treatment, successful
              completion of a domestic violence education program,
              individual psychotherapy, and co-parenting mediation.

        According to the judge, M.M.W. continued "testing positive in the [F]all

of 2018 and there were reports of police involvement at her home." On May 20,

2019, M.M.W. "was successfully discharged from New Hope and started IOP at

Cape Counseling on May 22, 2019." However, the judge noted that she "missed

sessions on June 4, 10, 13, 17 and 25, 2019."         In August 2019, M.M.W.

"completed another round of IOP" but "tested dilute on September 16, 2019,

which the service provider deemed a positive test." Additionally, "on November

18, 2019, [M.M.W.] failed to submit to the drug screen." Finally, "in December

2019, [M.M.W.] started relapse recovery but did not show up on December 4,

2019[,] as scheduled."7 The judge acknowledged M.M.W.'s trial testimony "that

she was currently sober," but pointed out that "[t]his assertion was rebutted by

Officer Harkins['s testimony,]" which the judge found credible.




7
    At the time of trial, M.M.W. had re-engaged in the relapse prevention program.
                                                                            A-4552-19
                                        10
      The judge also explained how M.M.W.'s alcohol use had adversely

impacted her visitation with B.S.:

                  During the summer months of 2018, the court
            permitted extended visits that were to occur with both
            parents. During this period, there were reports of
            [M.M.W.] smelling of alcohol and of power struggles
            with the resource parents over schooling, visitation
            times and haircuts . . . . At this point, the court
            expanded A.S.'s visits to unsupervised visitation.
            However, [M.M.W.] still needed to be supervised due
            to her failure to screen and maintain sobriety, and her
            disruptive behavior with the resource parents by calling
            them while she was drunk and threatening them.[8]

      Regarding A.S.'s efforts to maintain sobriety, the judge recounted:

            A.S. underwent substance abuse evaluations and was to
            comply with all treatment recommendations, including
            but not limited to, inpatient and/or outpatient substance
            abuse treatment.[9] A.S. has attended counseling and
            therapy, and other approved substance abuse treatment
            support meetings. A.S. tested positive for alcohol in
            October 2019. He then tested positive for unprescribed
            suboxone in December 2019, and as a result, was


8
  During the summer of 2018, the relationship between the parties deteriorated
to the point where G.D. "testified that she obtained a temporary restraining order
against [M.M.W.]"
9
   In May 2018, A.S. also underwent a psychological evaluation with Dr.
Gambone who recommended substance abuse treatment, domestic violence
education, individual psychotherapy, and co-parenting mediation with M.M.W.
At the time, Gambone also opined that neither parent was capable of
independently caring for B.S. and that reunification should not be considered
until they participated in services and demonstrated sustained sobriety.
                                                                            A-4552-19
                                       11
             unsuccessfully discharged from his last treatment
             program and refused to complete additional services.

      The judge also considered both defendants' compliance with the court

ordered requirement that they "call the Division daily by 10:00 a.m." and "speak

directly to a worker" to arrange for the submission of "random urine screens."

Based on the record, the judge concluded that from May to November 2019,

defendants failed to comply "for most of each month."                      The judge

acknowledged, however, that defendants "tested negative" "at each scheduled

court proceeding."

      Importantly, the judge recounted a November 2018 incident related to

defendants' continued alcohol use that led to their housing and employment

instabilities as follows:

             [O]n November 3, 2018[,] A.S. and [M.M.W.] were
             involved in a car accident, while driving in A.S.'s work
             truck, and both sustained injuries. This occurred one
             week after they failed to submit to screens and missed
             four sessions and failed to attend an IOP session. It was
             reported that [M.M.W.] was highly intoxicated at the
             scene. A.S. was charged with [driving while under the
             influence (DUI)] and subsequently placed on
             probation.[10] As a result of the accident, A.S. was fired.
             At that point, [M.M.W.] was also unemployed.
             [Defendants] did not have a source of income, and
             between the two, it was alleged that they had

10
   A.S. was also charged with fourth-degree assault by auto, N.J.S.A. 2C:12-
1(c)(2).
                                                                               A-4552-19
                                        12
             approximately $700 per month to provide for their
             family and B.S. [M.M.W.] testified that after the DUI
             accident they were unable to afford all legal bills, fines,
             probation, and the child support obligations.

The judge stated that since the accident, "the couple has been moving from home

to home and job to job." "Sometime during November and December 2019,

[M.M.W.] and A.S. were evicted from their residence and began living in

hotels."11


      Significantly,   the   judge    considered    Dr.   Lee's    "unrefuted     and

uncontroverted expert testimony regarding the psychological well-being of

[defendants] and bonding evaluations between each resource parent and B.S.,

and each [defendant] and B.S." According to the judge:


             The purpose of the four bonding evaluations was to
             assess and evaluate the emotional and psychological
             attachments that the child has with each of these
             individuals, and for Dr. Lee to provide subsequent
             recommendations based on the results of the bonding
             evaluations . . . . Dr. Lee stated that he weighs all
             relevant information when . . . making his
             recommendations for permanency. Some of the factors
             that Dr. Lee considers are the age, development, and
             needs of the child as well as the psychological
             assessments conducted on each parent. Further, he
             considers self-reporting inventories, cognitive and

11
  When M.M.W. testified on January 24, 2020, she reported that the couple had
moved a third time and was now living in a different motel.
                                                                                A-4552-19
                                        13
            psychological tests, personality assessment, parenting
            stress index and child abuse potential inventory.
            Additionally, Dr. Lee uses performance-based
            assessments of clinical and personality functioning,
            including Rorschach and inkblot method. Dr. Lee
            testified that he also conducts lengthy one-on-one
            interviews with each parent. Based on these interviews,
            he factors in his personal observations, the parents
            declining services from the Division[], and what is
            purported during the interviews.

      The judge explained that Dr. Lee "found there was not a significant or

positive bond between [defendants] and [B.S.] and determined there was a low

risk that B.S. would suffer severe and enduring harm if those relationships

ended." Moreover, Dr. Lee opined that "B.S.'s need for permanency outweighed

her [need for] contact with [defendants]." To support his opinion, Dr. Lee

testified that while "B.S. enjoyed visiting with her parents, . . . she acted out

during the bonding evaluation with [M.M.W.] and . . . cried and wrapped her

arms around the resource mother during the evaluation with A.S." Further,

"when the resource mother left, B.S. cried for 'mommy,'" prompting A.S. to

"correct her" by telling her that the resource mother was her "aunt" and not her

"mommy." In rendering his opinion, Dr. Lee was cognizant of the fact that his

observations during the evaluations represented a relatively miniscule part of

the child's life, but his conclusions were also informed by the fact that B.S. had



                                                                            A-4552-19
                                       14
spent a substantial portion of her young life out of the direct care of defendants

and in the direct care of her resource parents.

      The judge stated that, in contrast, Dr. Lee "reported that there was a strong

and positive psychological attachment between [B.S.] and each resource parent,

and that there would be a significant risk of B.S. suffering severe and enduring

harm if those relationships ended." Dr. Lee opined that "for young children of

[B.S.'s] age, it is important to have a secure attachment" and B.S.'s "bond with

the resource parents [was] the best insurance policy to deal with any disruptions

in her life."   According to the judge, Dr. Lee specified that B.S. "would

potentially suffer" from behavioral and emotional problems as well as academic

impairments "if her relationship ended with her resource parents" and

defendants "would be unable to ameliorate . . . or mitigate the risks."

Conversely, the resource parents could mitigate any harm to B.S. caused by the

termination of defendants' parental rights.

      As to permanency, the judge expounded on Dr. Lee's opinion that while

"permanency would be unlikely to be achieved with [defendants]," it was

"readily available with the resource parents." The judge noted that Dr. Lee

stressed the importance of permanency, which he described as "stability,

consistency, [and] predictability" that afforded "[a]n opportunity to grow,


                                                                             A-4552-19
                                       15
progress, and develop[] in a safe and appropriate fashion rather than languish in

states of uncertainty which generates anxiety, angst, and other behavioral and

emotional problems."

      The judge also considered the fact that Dr. Lee did not support either

defendant as an independent caretaker of B.S. at this time or in the foreseeable

future, did not recommend reunification with either defendant, and opined that

"both defendants have poor prognos[e]s." Specifically, according to Dr. Lee,

M.M.W.'s "maladaptive personality and character traits are [chronic] issues that

are fairly ingrained" along with her "deep-seeded substance abuse issues dating

back many years." Dr. Lee also noted "concerns" that M.M.W.'s "various bouts

with relapse" would "delay[] permanency for B.S." and "continu[e] to add harm

to B.S. because of the lack of stability." Additionally, Dr. Lee "reported several

ongoing concerns with A.S.'s entrenched and maladaptive personality and

character traits that adversely impact[ed] his overall functioning and

adjustment." According to Dr. Lee, A.S. also "remain[ed] a heighte[ned] risk

for criminal recidivism [12] and substance abuse."




12
    During his evaluation, Dr. Lee considered A.S.'s self-reported history of
arrests for DUI and assault by auto as well as his occasional jail stints.
                                                                            A-4552-19
                                       16
      In rendering his opinions, Dr. Lee considered reports that defendants had

completed some treatment, often tested negative for alcohol and drugs, and

regularly visited B.S. Nonetheless, the judge credited Dr. Lee's opinion "that a

minor child of B.S.'s age needs consistency . . . . for twelve months, but

[defendants] have not provided consistency, have not shown any stability in

employment or housing, and have not provided a safe environment for [B.S.]"

      After reciting her factual findings, the judge applied the governing legal

principles and concluded that "the Division ha[d] met its burden of proof by

clear and convincing evidence" that "termination of [defendants'] parental

rights" was "warranted under the best interest[s] standard."         The judge

determined that "[i]n sum, both [M.M.W.] and A.S. have significant history with

substance abuse," "have been unable to provide stable housing, employment and

maintain consistent sobriety . . . . despite each completing some treatment and

attending various programs," and "have not been able to maintain sobriety for

an extended period."

      The judge explained:

                  The Division became involved with [defendants]
            on February 10, 2018, and since then has attempted to
            provide services to [them] to reunify them with B.S.
            However, [defendants] are still not capable of being
            independent caregivers for B.S., as opined by Dr. Lee,
            the only expert. The court did not find [M.M.W.'s]

                                                                          A-4552-19
                                      17
             testimony credible as to her sobriety. She was not
             credible that she has been sober since April 2019, as
             this claim was refuted by Officer Harkins. And,
             although the court appreciates that [M.M.W.] loves her
             daughter, the court truly does not believe that she can
             maintain her sobriety and that she possesses the skill set
             necessary to parent. Further, [A.S.] did not testify, but
             based on the uncontradicted testimony of Dr. Lee, he is
             not capable of independent parenting. He too has failed
             to complete services or consistently call in for screens,
             and has tested positive in the [F]all. In contrast, the
             resource parents have been able to provide a stable,
             healthy, and nurturing environment for [B.S.] since
             February 10, 2018, when the child was placed. Lastly,
             from the credible testimony of the resource mother and
             worker, KLG does not appear to be a viable alternative
             to termination of parental rights.

      Specifically, regarding prong one, the judge found "by clear and

convincing evidence that B.S.'s safety, health[], and development have been and

will continue to be endangered by her parental relationship with [defendants]"

based on Wilson's and Dr. Lee's "credible testimony that A.S and [M.M.W.]

have neglected B.S.'s welfare and have been unable to provide a stable, safe, and

healthy environment for the minor child to develop and flourish." See In re

Guardianship of D.M.H., 161 N.J. 365, 379 (1999) ("A parent's withdrawal of

. . . solicitude, nurture, and care for an extended period of time is in itself a harm

that endangers the health and development of the child."). According to the

judge, defendants "have failed to consistently refrain from using substances,"


                                                                                A-4552-19
                                         18
"have not been fully treated and . . . have long-standing substance abuse issues

which have led to continued instability regarding housing, finances, and

employment over the course of this litigation."

      The judge continued:

            [T]hese substance abuse issues have caused problems
            with the overall stability for the minor child. From the
            police involvement on the night of the removal to the
            present, they have failed to change their behavior. In
            2019 alone, [M.M.W.] voluntarily left employment at
            an Italian restaurant, McDonald's, Burger King, Dollar
            Tree, and a grocery store. A.S. had been in and out of
            work since the DUI car accident with his employer's
            truck, while [M.M.W.] was intoxicated in the passenger
            seat. Since the start of the litigation, they have lost two
            apartments for failure to pay rent and are moving every
            few weeks to different hotels.

Further, the judge credited Dr. Lee's opinion "that neither parent should be

considered an independent caretaker for the child, noting that they are immature

and have limited parental insight, with a heightened risk for patterns of

substance abuse relapse, criminal recidivism and general instabilities."

      Turning to prong two, the judge found that defendants "are not necessarily

unwilling to but have been unable to provide stability to eliminate the harm

facing B.S.," that "the resource parents [have] provide[d] a safe and stable home

for [B.S.], and that a delay of permanent placement will only add to [B.S.'s]

harm." The judge stressed "[i]t is not just a matter of [defendants] being

                                                                           A-4552-19
                                       19
unwilling to but being unable to refrain from substance abuse problems and

maintain sobriety." See N.J. Div. of Youth & Family Servs. v. A.W., 103 N.J.

591, 607 (1986) (explaining that under prong two, a court "should only

determine whether it is reasonably foreseeable that the parents can cease to

inflict harm upon the children entrusted to their care").

      The judge elaborated:

                   [Defendants] had two years to complete services
            provided by the Division. They have relapsed during
            this two-year period and have failed to maintain
            sobriety for a full calendar year. . . . [B.S.] has resided
            in a stable environment with the resource parents and
            resource family during these two years, which is over
            half of the minor child's life. The prognosis of each
            parent for significant and lasting change is poor
            according to Dr. Lee.

                  Further, based on the evidence presented and
            uncontroverted testimony of Dr. Lee, the resource
            parents have strong and positive psychological
            connections with B.S., as opposed to the connections
            with [defendants].

      In that regard, the judge credited Dr. Lee's uncontroverted opinion that

"there would be a significant risk of B.S. suffering severe and enduring harm if

th[e] relationships [with her resource parents] ended." See N.J. Div. of Youth

& Family Servs. v. B.G.S., 291 N.J. Super. 582, 592 (App. Div. 1996) ("[H]arms

attributable to a biological parent include the prolonged inattention to a child's


                                                                            A-4552-19
                                       20
needs, which encourages the development of a stronger, 'bonding relationship'

to foster parents, 'the severing of which would cause profound harm . . . .'"

(alteration in original) (quoting In re Guardianship of J.C., 129 N.J. 1, 18

(1992))).

      The judge acknowledged defendants' "attempt[s] to take the necessary and

positive steps" but pointed out that defendants "incessantly fall into the same

constant struggles" and "have been unable to mitigate issues of instability." The

judge explained:

                   Due to the substance abuse issues being so
            pervasive and of such a serious nature, and because of
            the long-standing, long-ranging use, the parties are
            unable to refrain from injuring the child. A child's need
            for permanency and legal policy to provide it
            expeditiously can only yield to a parent who is making
            diligent efforts with the child and only needs a
            reasonable amount of time to complete those
            efforts. . . .

                   This court finds that the lack of completion of
            services by A.S. and [M.M.W.] show an inability to
            eliminate the perpetuating harm that B.S. has faced and
            will continue to face if a further delay in permanency
            continues. Neither parent has presented to the court
            that they can provide B.S. with stability, and Dr. Lee
            credibly testified that, in his expert opinion, neither
            would be able to be an independent caretaker for the
            minor child.




                                                                           A-4552-19
                                      21
See In re Guardianship of K.H.O., 161 N.J. 337, 348-49 (1999) ("[U]nder [prong

two], it may be shown that the parent is unable to provide a safe and stable home

for the child and that the delay in securing permanency continues or adds to the

child's harm.").

      Turning to prong three, the judge found that "the Division ha[d]

unequivocally provided reasonable efforts to develop a plan to reunify [B.S.]

with [defendants]," and defendants "show[ed] a capacity and a willingness to

participate in [the] services" offered by the Division. Notwithstanding these

efforts, the judge determined that defendants "continuously failed to

successfully complete services or have only been able to partially complete the

recommended services" over the course of two years. Thus, the judge concluded

"[i]t was . . . [d]efendants['] lack of commitment that ultimately prevented

reunification with [B.S.]" rather than any deficiency in the Division's efforts.

See N.J. Div. of Child Prot. & Permanency v. N.C.M., 438 N.J. Super. 356, 368-

69 (App. Div. 2014) ("The reasonableness of the Division's efforts 'is not

measured by their success.'" (quoting N.J. Div. of Youth & Family Servs. v.

L.J.D., 428 N.J. Super. 451, 488 (App. Div. 2012))).13


13
     "'Reasonable efforts' may include parental consultation, plans for
reunification, services essential to achieving reunification, notice to the family


                                                                            A-4552-19
                                       22
      Further, the judge was satisfied that "there [was] no alternative to

[termination of parental rights (TPR)]." In that regard, the judge explained:

                   The court initially believed that perhaps KLG
            was the preferred permanency plan in the best interest
            of B.S. It is difficult for the court to contemplate
            termination of parental rights if there is any hope that
            the parents can work on curing their inadequacies while
            still maintaining a familial relationship with the child.
            In this case, initially [defendants] attempted to
            complete the recommended services and visits. This
            gave hope to the court. However, as the couple
            continued to relapse combined with their housing and
            job instability, this hope diminished. Then, once the
            court listened to the credible testimony of the resource
            mother, . . . the court has concluded that KLG is not a
            feasible alternative to TPR.

      In support, the judge pointed to the resource mother's adamant opposition

to KLG "based on her first[-]hand observations of what happened when she and

other family members raised [M.M.W.'s] adult daughter and the family discord

resulting therefrom" as well as the complete deterioration of the resource

mother's relationship with M.M.W. The judge also considered the resource

mother's compelling testimony about "B.S.'s ongoing difficulties in dealing with

the lack of permanency," which the resource mother aptly described as B.S.



of the child's progress, and visitation facilitation" as well as "day care, housing
assistance, referrals to drug treatment, medical or health care, parenting classes,
financial assistance, and the like." N.C.M., 438 N.J. Super. at 368 (quoting
N.J.S.A. 30:4C-15.1(c)).
                                                                             A-4552-19
                                       23
being "constantly . . . torn between two [separate] lives" and "conflict [ed] with

who she loves."

      The judge determined that, "[a]t this point, it [was] not in the best interest

of B.S. to wait for permanency in the hopes [defendants] can maintain their

sobriety or that the sisters can mend their relationship." Instead, the judge

concluded there were no alternatives to TPR because B.S. was "extremely well

cared for in her . . . resource home" and "adoption [was] feasible and likely."

See N.J. Div. of Youth & Family Servs. v. R.G., 217 N.J. 527, 558-59 (2014)

("[W]hen the permanency provided by adoption is available, [KLG] cannot be

used as a defense to termination of parental rights." (alteration in original)

(quoting N.J. Div. of Youth & Family Servs. v. P.P., 180 N.J. 494, 513 (2004))).

      Finally, as to prong four, the judge was satisfied that terminating

defendants' parental rights will not do more harm than good.            The judge

determined there was a significant risk that B.S. would suffer serious

psychological or emotional harm by severing her strong bond with her resource

parents, that defendants caused the harm to B.S., that delaying permanency to

B.S. would cause further harm, and that B.S.'s interest would be best served by

completely terminating her relationship with defendants.

      In making that determination, the judge


                                                                              A-4552-19
                                       24
            weighed Dr. Lee's unrebutted expert opinion that
            concluded that the prognosis for [defendants] ever
            being able to parent B.S. was "poor," because they have
            not proven they could be successful in their recovery
            and remain clean for an extended period of time.
            Further, in his credible testimony Dr. Lee opined that
            the . . . resource parents could address any harm B.S.
            would suffer from severing her bond with defendants.

See N.J. Div. of Youth & Family Servs. v. E.P., 196 N.J. 88, 108 (2008)

(explaining that "[w]hen a parent has exposed a child to continuing harm through

abuse or neglect and has been unable to remediate the danger to the child," and

"the child has bonded with foster parents who have provided a nurturing and

safe home," in those circumstances, "termination of parental rights likely will

not do more harm than good"); N.J. Div. of Youth & Family Servs. v. M.M.,

189 N.J. 261, 281 (2007) ("A child's need for permanency is an important

consideration under the fourth prong."); N.J. Div. of Youth & Family Servs. v.

S.F., 392 N.J. Super. 201, 209-10 (App. Div. 2007) ("Children must not languish

indefinitely in foster care while a birth parent attempts to correct the conditions

that resulted in an out-of-home placement," and since "1997, '[t]he emphasis has

shifted from protracted efforts for reunification with a birth parent to an

expeditious, permanent placement to promote the child's well-being.'" (quoting




                                                                             A-4552-19
                                       25
N.J. Div. of Youth and Family Servs. v. C.S., 367 N.J. Super. 76, 111 (App. Div.

2004))).

                                        II.

      In this ensuing appeal, M.M.W argues the judge "was wrong in [her]

evaluation of the facts and in the legal conclusions [she] drew from the facts ."

She asserts the judge "failed to consider facts that [were] favorable" to her, such

as consistent negative urine screens for drugs or alcohol and positive visits with

B.S. She also contends the judge gave "too much weight to Dr. Lee's testimony,"

which she describes as "a net opinion," and erred in crediting his report which

she refers to as "flawed." On the other hand, A.S. argues there was "no evidence

. . . to conclusively establish" that his use of alcohol or other substances "ever

harmed [B.S.] or subjected her to a risk of such harm." According to A.S.,

instead, the evidence "show[ed] that [he was] willing and able to parent his

daughter and offer her a safe and stable home environment." Further, A.S.

asserts the judge ignored his "very close father/daughter relationship which

called into question the reliability of Dr. Lee's opinion."

      "It is not our place to second-guess or substitute our judgment for that of

the family court, provided that the record contains substantial and credible

evidence to support the decision to terminate parental rights." N.J. Div. of


                                                                             A-4552-19
                                       26
Youth and Family Servs. v. F.M., 211 N.J. 420, 448-49 (2012). "We invest the

family court with broad discretion because of its specialized knowledge and

experience in matters involving parental relationships and the best interests of

children." Id. at 427. Although our scope of review is expanded when the focus

is on "'the trial judge's evaluation of the underlying facts and the implications to

be drawn therefrom,' . . . . even in those circumstances we will accord deference

unless the trial court's findings 'went so wide of the mark that a mistake must

have been made.'" M.M., 189 N.J. at 279 (first quoting In re Guardianship of

J.T., 269 N.J. Super. 172, 188-89 (App. Div. 1993); then quoting Snyder Realty,

Inc. v. BMW of N. Am., Inc., 233 N.J. Super. 65, 69 (App. Div. 1989)).

      Here, the judge reviewed the evidence presented at trial, made detailed

factual findings as to each prong of N.J.S.A. 30:4C-15.1(a), and concluded that

the Division met, by clear and convincing evidence, all the legal requirements

for a judgment of guardianship. Contrary to defendants' assertions, the judge's

factual findings are amply supported by the record, and her legal determinations

are sound.    In rendering her decision, the judge properly relied on the

uncontroverted expert opinion of Dr. Lee to conclude that termination of

parental rights would not do more harm than good given B.S.'s need for

permanency, the stronger bond between B.S. and her resource parents compared


                                                                              A-4552-19
                                        27
to the bond between B.S. and defendants, the severe and enduring harm to B.S.

if the bond with her resource parents was broken, defendants' inability to

mitigate that harm and to safely parent B.S., and defendants' poor prognoses for

change in the foreseeable future. See M.M., 189 N.J. at 281 (explaining the

Division's poof in termination proceedings should include the testimony of a

well-qualified expert "'who has had full opportunity to make a comprehensive,

objective, and informed evaluation' of the child's relationship with both the

natural parents and the foster parents" (quoting J.C., 129 N.J. at 19)).

      Defendants challenge Dr. Lee's opinions as unreliable and unworthy of

consideration. However, Dr. Lee's opinions were based on his interviews,

psychological testing, bonding evaluations, and review of the record , and he

credibly explained the "facts" and "data" supporting his opinions as required

under N.J.R.E. 703. See Pomerantz Paper Corp. v. New Cmty. Corp., 207 N.J.

344, 372 (2011) ("[A]n expert's bare opinion that has no support in factual

evidence or similar data is a mere net opinion which is not admissible and may

not be considered" under N.J.R.E. 703). Clearly, defendants disagree with Dr.

Lee's unfavorable opinions. However, defendants' disagreement with Dr. Lee's

conclusions does not render them inadmissible net opinions. See Townsend v.

Pierre, 221 N.J. 36, 54 (2015) ("The expert's failure 'to give weight to a factor


                                                                           A-4552-19
                                       28
thought important by an adverse party does not reduce his testimony to an

inadmissible net opinion if he otherwise offers sufficient reasons which logically

support his opinion.'" (quoting Rosenberg v. Tavorath, 352 N.J. Super. 385, 402

(App. Div. 2002))).

      Further, defendants' attempts to parse discrete parts of the record to

support their claims are unpersuasive. The judge's opinion tracks the statutory

requirements of N.J.S.A. 30:4C-15.1(a) and comports with applicable case law.

See, e.g., F.M., 211 N.J. at 447-54; E.P., 196 N.J. at 103-07; K.H.O., 161 N.J.

at 347-63; D.M.H., 161 N.J. at 375-93; A.W., 103 N.J. at 604-11. We thus

affirm substantially for the reasons Judge Sheppard expressed in her

comprehensive and well-reasoned decision. To the extent we have not explicitly

addressed any specific argument raised by defendants in this opinion, it is

because the argument lacks sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                            A-4552-19
                                       29